Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 11/10/2020.
2.	Claims 1-21 are pending in the application. Claims 1, 15, 17, and 19 are independent claims.
3.	In response to the amendments the examiner has withdrawn the rejections of claims 1-4, 9, and 14-21 under Saleem. Further, the rejection of claims 5-8, 10, 12, and 13 have been withdrawn in response to the amendments.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 1, the claims recite receiving and displaying a 3D model, displaying shipping information and one or more components related to the shipping information based upon a content selection.
The limitations of receiving and displaying a 3D model of a building project is a process that, under its broadest reasonable interpretation, covers a mental process of viewing a drawing received on a paper but for the recitation of generic computer components. Further, displaying shipping information and one or more components for he shipping information wherein the display of either the shipping 
This judicial exception is not integrated into a practical application. In particular, the additional element of receiving a selection of either shipping information to display a component within the model or selecting a component to display shipping information fails to utilize or integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Any generic computer with a display and a mouse would allow a user to select an item and thus retrieve collected data associated with said item for display. Thus, the display and processor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting information within a model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In reference to claims 15, 17, and 19, the claims recite similar language to that of independent claim 1. Therefore, the claims are rejected under similar rationale. 
In reference to dependent claim 2 and 3, the claims recite determining status information for a component, updating the model with the status, and sharing the model with other users. The limitations 
In reference to dependent claim 4, the claim recites identifying specific components within a model, determining staging information, displaying staging information, and updating a status of a component being staged. The limitations do not further resolve the statutory deficiencies of claim 1 as those limitations are directed to a mental process of obtaining information and providing information through the display of a computer.
In reference to dependent claim 5, the claims recites identifying a location of a component, selecting content, and determining location information related to a system. The limitations do not further resolve the statutory deficiencies of claim 1 as those limitations are directed to a mental process of obtaining information and providing information through the display of a computer.
In reference to dependent claim 6 and 7, the claim recites receiving location data of an item and determining a location of a device to determine a location of an item relative to the device. The location data, as presently claimed, along with the other limitations do not further resolve the statutory deficiencies of claim 1 as those limitations are directed to a mental process of obtaining information and providing information through the display of a computer.
In reference to dependent claim 8, the claim recites capturing images with a device and superimposing the model over the image. The limitations do not further resolve the statutory deficiencies of claim 1 as those limitations are directed to a mental process of obtaining information and providing information through the capture of an image using a device.
In reference to dependent claim 9, the claim recites receiving item information, identifying components in the model that correspond to the item. The limitations do not further resolve the statutory deficiencies of claim 1 as those limitations are directed to a mental process of obtaining information and providing information through the display of a computer.
In reference to dependent claim 10, the claim recites receiving a selection of information through a selection of a component. The limitations do not further resolve the statutory deficiencies of claim 1 as those limitations are directed to a mental process of obtaining information and providing information through the display of a computer.
In reference to dependent claim 11, the claim recites identifying two or more components within a model and utilizing the weights of each to determine a combined or aggregated weight is a process that, under its broadest reasonable interpretation, covers a mental process of evaluating two distinct values and adding the two values using an evaluation which falls under a mental process. Other than reciting a memory to store information, a display, and a processor, nothing in the claim elements preclude the step from practically being performed in the mind.
In reference to dependent claim 12-14, the claims recite identifying content and a status based on a selection of a component and/or shipping information in the model. The limitations do not further resolve the statutory deficiencies of claim 1 as those limitations are directed to a mental process of obtaining information and providing information through the display of a computer.
In reference to claims 16, 18, 20, and 21, the claims recite similar limitations to those found in claims 2. Therefore, the claims are rejected under similar rationale. 
In reference to dependent claim 21, the claims recite a characteristic of a component. The limitations do not further resolve the statutory deficiencies of claim 1 as those limitations are directed to a mental process of obtaining information and providing information through the display of a computer.







Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-10, 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saleem, USPN 8,830,239 filed (10/21/10) in view of Schoner et al., 9,438,754 filed 4/20/2015).
In reference to independent claim 1, Saleem teaches:
	receive a model for a building project, wherein the model is a 3D model and display the model of the building project on the display (Saleem, Fig. 5b, column 8, lines 56-65, column 9, 1-26) A 3D model is received and displayed that corresponds to the building site. 
	 wherein the model comprises a plurality of components for constructing the building project, wherein the plurality of components comprise structure features of a building (Saleem, Column 9, lines 13-27) A user interface displays a 3D model with various items (i.e. window frame, etc.) that are used to construct the structure and include color-coded items according to their current status in the material database.
	display shipping information on the display and one or more components in the model on the display for the shipping information wherein the shipping information is displayed in response to receiving a selection of the one or more components within the model on the display or wherein the one or more componetns are displayed in the model in response to receiving a selection of the shipping information on the display (Saleem, figure 5b, column 9, lines 1-27, column 10, lines ) A means of updating the color of a specific item (i.e. component) within the model when the item arrives at the building site or is received at the building site thus providing a link between shipping information and the items displayed in the mode. The item on the display may be manually selected by a user to update the status of the item such as when the item arrived at the construction site. The reference further discloses shipping information when it discloses the received date for the item stored in a database for the item and may display a progress control screen (See figure 8) based on the RFID tag attached to each item within the construction project.
	The reference fails to explicitly teach displaying shipping information on the display and one or more components in the model on the display for the shipping information.
The reference to Schoner teaches a means of displaying within a graphical user interface, a 3D model and separate regions within the same interface for displaying additional information related to the selection of an object within the user interface. Thus, the 3D view of a specific plant can receive direct input, which in turn, results in additional data retrieved from a database for the object and displayed within a specific region of the interface. See Schoner, column 12, lines 10-67. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Saleem which teaches the display of a 3D model along with the display of specific items (i.e. components) designated with different colors based on arrival date (i.e. shipping information) to the construction site with the reference to Schoner which describes a display with a 3D view of a plant along with specific input selections of the 3D view which results in the display of additional data related to the object within the 3D view since this would have provided an added benefit of displaying relevant data the change in status of an item.

In reference to dependent claim 2, Saleem teaches:
	receive a status for the one or more components (Saleem, column 9, lines 1 through 27) a status is received for an item such as when the item is received on the building site.
	update the model with the status for one or more components (Saleem, column 9, lines 1 through 27) The model is updated through a change of color corresponding to the item.
	share the model including the status in real-time with one or more other user computer systems by linking to the one or more other user computer systems directly or through one or more entity systems (Saleem, column 9, lines 54 through 63) A server is used to control the display of the item and model in either a PDA or a desktop for users to monitor the model and items within a construction project. The last part of the limitation is unclear 
In reference to dependent claim 3, Saleem teaches:
	wherein the status is an assembly prepping status indicating that the one or more components are ready for assembly , are being loaded on equipment, or are being transported for assembly, and wherein sharing the status allows one or more other users to prepare the equipment to move or install the one or more components or prepare the building to receive installation of the one or more components (Saleem, column 9, lines 1 through 27) Once an item has been issued for construction (as updated in the database) the color is changed to green. If an item has not yet been installed, it is coloured red. 

In reference to dependent claim 4, Saleem teaches:
	indicate within the model on the dispay the one or more components associated with shipping information selected (Saleem, column 9, lines 1-25) The user may manually select an item to confirm shipping information such as the GPS coordinates indicating the item has arrived on site by modifying the item (i.e. component) represented within the model. 
	determine staging information for the one or more components (Saleem, column 9, lines 1-25) indicate the specific coordinates of the item within the construction site using RFID tags to issue a status change in the item (i.e. component) indicating the item is ready to be installed or issued.
	providing the staging information on the display, wherein the staging information comprises at least one or more staging locations that are indicated in the model on the display for directing delivery of the one or more components to the one or more staging locations at a site of the building project; and update the status of the or more components as being staged (Saleem, column 9, lines 27-65) The GPS coordinates indicate a staging location of an item and are used to monitor the item through the construction site. The staging information is provided on the display through the documents distributed to different users at the site on specific devices. 
In reference to dependent claim 5, Saleem teaches:
	receive a selection to log a location of the one or more components and receive a selection of the one or more components within the model on the display for logging the location of the one or more components (Saleem, column 9, lines 1 through 27 & lines 40 through 65) a means of generating a selection of a component and an automatic log entry into a database based on the location of the one or more components. The user may manually select a component within the model to further log the location of the one or more components. 

	illustrate an indication of the location logged for the one or more components in the model on the display based on the system location of the system (Saleem, lines 1 through 27) A means of updating the status based on the arrival and issuance of the item through a change of color. 
	store the location of the one or more components based on the system location of the system (Saleem, column 9, lines 28 through 34) When the item is issued on site, the following fields are typically updated: Issue data, Issued By, Location, and GPS Coordinates. 
In reference to dependent claim 6, Saleem teaches:
	receive a request to identify the location of the one or more components (Saleem, column 9, lines 28-39) when the item is issued on site, the fields typically updated include location, and GPS coordinates. 
	access the location of the one or more components stored (Saleem, column 9, lines 40-67) The materials management system also includes a document control database which is integrated with the materials database. The document includes the item and all its attributes including location.
	illustrate within the model on the display the indication of the location logged for the one or more components (Saleem, column 9, lines 15-30) When an item arrives the materials database is updated. Fields updated in the database typically include location and GPS coordinates. The component is illustrated in the model with a designated color based on the location stored. 
	identify a current location of the system and illustrate the current location of the system relative to the indication of the location logged for the one or more component in the model on the display. (Saleem, column 9, lines 40-67) Each document is given a barcode or RFID tag  which is scanned with the handheld PDA and recorded I the document control database on the server. A screen is generated by 
In reference to dependent claim 7, Saleem teaches:
	Direct a user to the location logged for the one or more components by illustrating a proposed movement of the system from the current location of the system to the indication of the location logged for the one or more components within the model on the display (Saleem, column 27 through 65) the reference utilizes GPS and RFID tags with specific item information to provide exact coordinates for a device and/or user to locate said item anywhere within a construction site. The model is further used to illustrate where the component is located based on the GPS coordinates. 
In reference to dependent claim 8, Saleem teaches:
	capture surroundings in one or more images using the one or more information capture devices of the system (Saleem, column 9, lines 1-35) The 3D model illustrates the surroundings then it illustrates different areas of the building being constructed and captured using a device. 
	display the one or more images of the surroundings on the display of the system (Saleem, column 9, lines 1-30) The user manually selects items within the model to update the status of an item.
	superimpose the model over the one or more images of the surrounding on the display of the system (Saleem, column 9, lines 25-56) The reference discloses the selection of items (i.e. images) within the model but fails to explicitly teach superimposing the model over the one or more images of the surrounding on the display system. However, the reference fails to Schoner (column 12, lines 28 through 65) teaches user interface with a 3D displayed along with different regions displayed within the same interface. The selection of an item within the model or within one of the regions around the model including RFID tagged content could be overlayed on an image. Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have combined the reference 
In reference to dependent claim 9, Saleem teaches:
	capture item information from an item using the one or more information capture devices, wherein the item comprises a component of the plurality of components, a shipping crate comprising the plurality of components, or a delivery vehicle comprising the plurality of components (Saleem, columns 8, lines 20-27 and column 9, lines 1-29) RFID tags allows for the monitoring of items at a construction site through the use of scanning devices and a 3D model.
	identify the one or more components of the plurality of components in the model that correspond to the item information captured (Saleem, column 9, lines 1-29) The 3D model is used to illustrate different status updates with respect to a component. Thus, an arrival of a component to the construction site triggers a specific color to identify the arrival status. 
	indicate the one or more components in the model on the display that correspond to the item information captured (Saleem, column 9, lines 1-29) The 3D model is used to illustrate different status updates with respect to a component. Thus, an arrival of a component to the construction site triggers a specific color to identify the arrival status. 
In reference to dependent claim 10, Saleem teaches:
	Receiving the selection of the shipping information comprises receiving a selection of the one or more delivery vehicles, the one or more component groups being shipped, or the one or more components being shipped (Saleem, column 9, lines 1-27) A user can manually update the color of item in the model or the process may occur automatically. When an item arrives the materials database is 
In reference to dependent claim 12, Saleem teaches:
	displaying the shipping information on the display and the one or more components in the model on the display comprises displaying the shipping information for the one or more components selected in the model (Saleem, figure 5b, column 9, lines 1-27, column 10, lines ) A means of updating the color of a specific item (i.e. component) within the model when the item arrives at the building site or is received at the building site thus providing a link between shipping information and the items displayed in the mode. The item on the display may be manually selected by a user to update the status of the item such as when the item arrived at the construction site. The reference further discloses shipping information when it discloses the received date for the item stored in a database for the item.
	The reference fails to explicitly teach displaying shipping information on the display.
The reference to Schoner teaches a means of displaying within a graphical user interface, a 3D model and separate regions within the same interface for displaying additional information related to the selection of an object within the user interface. Thus, the 3D view of a specific plant can receive direct input, which in turn, results in additional data retrieved from a database for the object and displayed within a specific region of the interface. See Schoner, column 12, lines 10-67. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Saleem which teaches the display of a 3D model along with the display of specific items (i.e. components) designated with different colors based on arrival date (i.e. shipping information) to the construction site with the reference to Schoner which describes a display with a 3D view of a plant along with specific input selections of the 3D view which 
In reference to dependent claim 13, Saleem teaches:
	Displaying the shipping information on the display and the one or more components in the model on the display comprises displaying the one or more components in the model on the display comprises displaying the one or more components in the model on the display that are included in a shipment in response to receiving the selection of the shipping information shipped (Saleem, column 9, lines 1-27) A user can manually update the color of item in the model or the process may occur automatically. When an item arrives the materials database is updated in the database typically include the Received Date, Receibed By, Docket No, Location, and GPS Coordinates. When the item is issued on site, the following fields are typically updated: Issue Date, Issued By, Location, and GPS coordinates. If a date is entered in the Issue Date field, then the colour of the item in the model is automatically changed to green.
In reference to dependent claim 14, Saleem teaches:
	receive a selection of one or more components (Saleem, column 9, lines 1-10) a user can also manually update items (i.e. components) within the model which then automatically updates the database containing information corresponding to the item. As presently claimed, the selection could also be made by the system based on the arrival of an item to the construction site which causes a status to be updated.  
	identify a status for the one or more components (Saleem, column 9, lines 1-10) a user can also manually update items (i.e. components) within the model which then automatically updates the status of the item within the database and model. 

In reference to dependent claim 21, Saleem teaches:
	Primary framing components comprising a support structure, a girder, or a joint (Saleem, column 9, lines 14 through 24) Figure 5b shows an example of a drawing of a 3D model of a construction site in which various items are colour-coded according to their current status in the material database. When an item such a window frame is due on site it may be illustrated in the model using specific color. 
	Secondary framing components comprising studs or purlins; and sheeting comprising decking or wall sheeting (Saleem, column 2, lines 48-51) applying an identification tag to each item of material on a site, the tag containing machine-readable information, including identification information identifying the item of material within a construction site. 
In reference to claims 15-20, the claims recite similar limitations to those found in claims 1 and 2. Thus, the claims are rejected under similar rationale.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem in view of Schoner as applied to claim 1 above, and further in view of McClung, III, PGPub 2016/0071258 filed (9/8/2014).
In reference to dependent claim 11, Saleem teaches:
	receive a selection of two or more components within the model on the display (Saleem, column 10, lines 20-34) The reference discloses a progress control screen which allows for the selection of items within the model through RFID tags. 
	identify component information for the two or more components selected, wherein the component information comprises at least weights of the two or more components (Saleem, column 7, lines 1-37) The weight of each item may be found through the list displayed within the user interface. 
.



Response to Arguments
9.	Applicant’s arguments with respect to claims 1-21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant made amendments to the claims and thus changed the scope of the invention. Thus, the examiner withdrew the prior art rejection in response to the amendments and completed a new search to consider the amendments. 




Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178